Exhibit 99.1 ADVANCED DRAINAGE SYSTEMS ANNOUNCES FIRST QUARTER FISCAL 2018 RESULTS HILLIARD, Ohio – (August 3, 2017) – Advanced Drainage Systems, Inc. (NYSE: WMS) (“ADS” or the “Company”), a leading global manufacturer of water management products and solutions for commercial, residential, infrastructure and agricultural applications, today announced financial results for the fiscal first quarter ended June 30, 2017. First Quarter Fiscal 2018 Highlights • Net sales of $358.4 million compared to $357.6 million in prior year • Net income of $18.5 million compared to $19.4 million in prior year • Adjusted EBITDA (Non-GAAP) of $60.3 million compared to $71.8 million in prior year • Cash flow from operating activities of $(16.5) million compared to $(0.1) million in prior year • Free cash flow (Non-GAAP) of $(34.5) million compared to $(12.7) million in prior year Joe Chlapaty, Chairman and Chief Executive Officer of ADS commented, “From a top-line perspective, we saw 4% growth in our core domestic construction markets against a strong comparison to the first quarter of fiscal 2017. Margin pressure in the quarter was driven by material cost and pricing headwinds, which we anticipate will be partially offset in the second half of the year.” Chlapaty continued, “We exit the first quarter positioned for growth in fiscal 2018. Our performance in our core construction markets is expected to continue to drive growth throughout the remainder of the fiscal year, driven by solid demand, continued success with our conversion strategies as well as growth of our HP product family and key Allied products. We are equally committed to improving our margin profile through performance improvement initiatives focused on operational and customer excellence as well as near-term steps to reduce our cost structure to better align with the current market conditions, both of which we believe will help to improve our margins over the near and long term. We will continue to capitalize on our leading market position to deliver above-market growth and operating leverage over time.” Fiscal First Quarter 2018 Results compared to Fiscal First Quarter 2017 Results
